Citation Nr: 1641432	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  08-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a separate rating for neurological disorder due to residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim of entitlement to an increased rating for his service-connected right knee disability.

In April 2009, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

In August 2014, the Board remanded a claim of entitlement to a separate rating for a neurological disorder due to the right knee disability.  In an April 2015 decision, the Board denied entitlement to a separate rating for a neurological disorder due to the right knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court vacated the April 2015 denial and remanded the matter to the Board for action consistent with a Joint Motion for Partial Remand (Joint Motion).

In a January 2016 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).




FINDING OF FACT

The probative evidence of record indicates that the Veteran is not diagnosed with a separate neurological disorder of the right lower extremity that is due to his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for a separate rating for a neurological disorder secondary to the service-connected right knee disability have not been met at any time during the pendency of the appeal. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a), 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

A letter dated in February 2007, prior to the May 2007 rating decision, along with letters dated in May 2008, January 2010, and September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103 (a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the Veteran may not have been provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the June 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).  Furthermore, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103 (a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the undersigned asked questions to ascertain the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Dr. C.A., as well as the New Orleans VA Medical Center.

Pursuant to the January 2016 Board Remand, the Veteran was afforded a VA addendum opinion in May 2016.  The Board also finds that the May 2016 VA addendum opinion substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Moreover, the May 2016 VA examiner provided a detailed addendum opinion, which reflected that he thoroughly reviewed the Veteran's past medical history and rendered comprehensive findings consistent with the evidence of record.  The May 2016 VA addendum opinion is therefore sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this matter, the Veteran has requested a separate evaluation for a neurological disorder of the right lower extremity, which he believes is due to his service-connected right knee disability.

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Here, the Veteran has been rated under Diagnostic Code 5299-5257 for his service-connected right knee disability.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code indicates an unlisted orthopedic disorder, Diagnostic Code 5299, rated by analogy under the criteria for other impairment of the knee due to recurrent subluxation or lateral instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.20.  This diagnostic code does not take into consideration neurological disorders of the knee; as such, it is possible for a separate rating to be assigned if neurological disorders are present that are related to the right knee disability.  However, for the reasons set forth below, the Board finds that service connection for a separate neurological disorder secondary to the service-connected right knee disability is not warranted.

Private treatment records dated in June 2000 documented the Veteran's report of right lower leg pain and tightness.  At the April 2009 Board hearing, the Veteran reported cramps in his legs, as well as pain that runs up the right leg.  See the April 2009 Board hearing transcript, pgs. 17-18.  In an April 2009 statement, he reported shooting knee pain.

The Veteran was afforded a VA examination in June 2010 at which time he reported numbness that runs to his foot.  He was diagnosed with an old sprain of right knee with no residuals; a separate neurological disorder was not indicated.  He was afforded another VA examination in October 2014 at which time he reported that his right toes had been numb for about a year.  He indicated that he had had back surgery in 1988 and that at that time, he had had symptoms radiating down one leg; he could not remember which leg.  He stated that he continued to have back pain with radiation down one leg or the other at times.  The VA examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve.  The examiner opined that the Veteran's symptoms were less likely than not manifestations of the right knee disability involving the right leg.  The examiner noted the Veteran's history of back surgery and found that the Veteran's reported symptoms were consistent with right sciatica.  The examiner explained that numbness of the foot would be a typical symptom consistent with radiculopathy of the lumbar spine or sciatica, caused by a lumbar back problem.  The examiner opined that numbness in the foot would be an unusual, rare symptom of a knee disability, especially a knee disability for which the Veteran has not had any surgical procedure.

In the October 2015 Joint Motion, the parties determined that the October 2014 VA examiner's opinion was inadequate because it did not address whether the Veteran's service-connected residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella 'aggravated' his right lower extremity neurological disorder.  As such, the matter was remanded in order for an addendum opinion to be obtained.

Pursuant to the January 2016 Board Remand, a VA addendum opinion was obtained in May 2016, at which time the examiner determined that the Veteran's right lower extremity sciatica is "less likely than not worsened or aggravated beyond normal progression" by his service-connected right knee disability.  The examiner explained, "Veteran's sciatica is due to his lumbar spine condition with prior surgery.  Sciatica is not due to and should not be worsened by a knee condition.  The Veteran was seen [and] had not undergone any right knee surgeries that could have caused any additional nerve damage either."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's service-connected right knee disability outweighs any medical evidence suggestive of a nexus.  In particular, the October 2014 and May 2016 VA medical opinions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the findings of the October 2014 and May 2016 VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the October 2014 and May 2016 VA medical opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the October 2014 and May 2016 VA medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for a separate neurological disorder due to the service-connected right knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, the Veteran's contentions are contradicted by the findings of the October 2014 and May 2016 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Consequently, while the Veteran has neurological symptoms of the right lower extremity, the examiners found that the symptoms are not related to the service-connected right knee disorder.  The symptoms, identified as sciatica, are due to a back disability which has not been service-connected.  Accordingly, the evidence does not support the assignment of a separate rating for neurological symptoms secondary to the service-connected right knee disorder.  The appeal is denied.


ORDER

Entitlement to a separate neurological disorder due to the service-connected right knee disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


